Atkinson, J.
The petition in the injunction suit alleged that the sawmill outfit was delivered by the plaintiff under the terms of a parol agreement. While admitting possession of the property, the terms of the alleged agreement were denied, and the defendant pleaded terms that were substantially different. There was no dismissal of the plea, but it was allowed to stand. The allegations by the plaintiff and denial by the defendant presented an issue which it was necessary to settle against the defendant before she could be cast in the costs of the suit. Whether or not a verdict against the defendant would be proper, a judgment against her without a verdict was unauthorized.

Judgment reversed.


All the Justices concur.